Citation Nr: 1143430	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  08-09 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating higher than 30 percent before October 5, 2009, and an initial rating higher than 70 percent since October 5, 2009 for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty from August 1969 to August 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2007 of the Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In August 2009, the Board remanded the case to afford the Veteran a VA examination and to obtain the current level of severity of the Veteran's service-connected disability.  VA has afforded the Veteran a VA examination in October 2009 and the examiner has issued a report.  In the report, the examiner sufficiently identified the extent of the service-connected disability and its symptoms.  After review of the report, the Board finds the VA examination report in compliance with 38 C.F.R. § 3.159(c) (4), that is, sufficient competent medical evidence to make a fully informed decision on the claim.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

During the pendency of the appeal, in a rating decision in February 2010, the RO increased the rating for posttraumatic stress disorder from 30 percent to 70 percent, effective October 2009, the date of a VA examination.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 





FINDINGS OF FACT

From the effective date of the award of service connection, posttraumatic stress disorder has been manifested by a disability picture that more nearly approximates occupational and social impairment with deficiencies in most area, such as work, family relations, judgment, thinking, or mood under the General Rating Formula for Mental Disorders, including the symptoms associated with the diagnosis of posttraumatic stress disorder under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV), which is referred to in 38 C.F.R. § 4.130 (rating mental disorders), but not covered in the rating criteria; posttraumatic stress disorder has not been shown to be productive of total occupational and social impairment.


CONCLUSION OF LAW

From the effective date of the award of service connection, the criteria for an initial disability rating of 70 percent, but no higher, for posttraumatic stress disorder have been met. 38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  








Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-VCAA notice by letter, dated in July 2005.  The notice included the type of evidence needed to substantiate the underlying claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating for posttraumatic stress disorder.  Dingess, 19 Vet. App. 473, 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  

The RO has obtained service treatment records, VA records, and private medical records.   The Veteran was afforded VA examinations in September 2007 and in October 2009. 

The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate the disability.  




Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Since his last VA examination in October 2009, the Veteran through his service representative, requested a new VA examination arguing that the mere passage of time means the examination no longer accurately reflects the level of severity of the Veteran's posttraumatic stress disorder.  Reexamination will be requested whenever there is a need to verify either the continued existence or the current severity of a disability.  38 C.F.R. § 3.327(a).  Generally, a reexamination is required if the evidence indicates that there has been a material change in a disability.  The Veteran himself has not contended or is there any record in the file to show that there has been a material change in the disability.  As there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined, a reexamination is not warranted, and the Board is deciding the appeal on the current record.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

General Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  


The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007). 

Posttraumatic stress disorder (PTSD) is rated under Diagnostic Code 9411 under the General Rating Formula for Mental Disorders. 

The criteria for a 70 percent are occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).) 

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning.  GAF score from 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

While the GAF score is relevant evidence, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder, rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part 4, as explained above. 





Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

Facts

After a positive screening for posttraumatic stress disorder (PTSD), VA records show that in June 2006 the Veteran complained of depression, avoidance of activities, dreams and nightmares of combat, flashbacks, loss of interest in activities, social isolation, sleeping disturbance, irritability, anger outbursts, guarding, exaggerated startle response flex, restricted effect, and difficulty concentrating.  

VA treatment was initiated in July 2006 with medication and group therapy and by September 2006, the symptoms of PTSD were described as mild to moderate.  In July 2007, the Veteran stated that his sleep had improved with medication, but he still had symptoms of flashbacks, avoidance behavior (such as not seeing war movies), a hyperstartle reflex to low flying airplanes or fireworks, and he experienced panic attacks twice a month.  It was noted that the Veteran was a retired postmaster.  The Veteran was described as cooperative, alert, oriented, and reasonable.  He had a normal speech rate and rhythm but a depressed mood.  His thought content was normal and coherent.  He had good insight and judgment and his memory was intact.  He did not have any suicidal or homicidal ideations.

On VA examination in September 2007, the Veteran indicated he had recurrent and intrusive thoughts regarding service events in addition to his nightmares directly related to his stressors and flashbacks.  He experienced anxiety around Asian people and made efforts not to think or talk about his experiences in Vietnam.  




The Veteran stated he had an inability to recall significant aspects regarding his stressors.  He had a loss of interest in activities, loss of trust in others, and he was not close to his family.  His daily symptoms included poor sleep, hypervigilance, and an exaggerated startle response to noise.  He also had guilt and depression.  The medications helped him control his symptoms somewhat.  

The Veteran stated he retired from the post office after 30 years because of his physical symptoms and an inability to concentrate.  Family relations were described as distant.  The Veteran handled his activities of daily living without impairment.  

The Veteran was appropriately dressed and groomed.  He was cooperative and candid in his answers, acting in a spontaneous manner.  His behavior was appropriate.  On the other hand, his affect was blunted and mood dysphoric.  His speech was slow, but otherwise, was clear, coherent, and goal directed.  He was alert and oriented times three.  His short term memory and concentration was described as somewhat impaired, but long term memory was within normal limits.  There was no evidence of thought or perceptual disorders.  His insight and judgment were appropriate.  The GAF score was 50.  The VA examiner described the Veteran's PTSD as mild to moderate level of impairment in social and occupational functioning and the Veteran could manage his own funds.  

Also in September 2007, VA mental health providers described the Veteran as calm and cooperative.  His affect was sad and he had a depressed mood.  His thought process was linear and goal directed.  He did not have any hallucinations, delusions, homicidal ideations, or suicidal ideations.  His memory, insight, judgment, and concentration were all described as fair.  The Veteran described using gardening and yard work to help keep him as calm and stay busy.  He still was anxious around crowds and had a fragmented, nonrestorative sleep.  

The Veteran had a stable home environment, but was irritable.  He stated his panic attacks had increased but flashbacks, occurring once a day depending on the trigger, remained at a constant level.  He had no organizational involvement or socialized with friends, except one he liked for activities such as fishing.


In January 2008, the Veteran was getting 4 to 6 hours of sleep and the nightmares had decreased to 1 to 2 per week.  He worried about the future and his fears made him feel hopeless and vulnerable.  The Veteran had blood pressure problems and the blood pressure had recently improved which the Veteran attributed to improved (less) irritability.  He walked for exercise but made sure he avoided people.  The Veteran had fleeting thoughts of suicide, but had not made any plans or attempts.  The Veteran also stated his house was in good repair and he was in good financial shape.  He described his marriage as reasonably well even though his wife worked a night shift.  He could call upon his wife and siblings if he needed assistance.  

The Veteran's speech was slow, soft, and deliberate.  He had adequate grooming and behavior.  He was in a bland mood and displayed a constricted effect.  He had a linear and appropriate thought process.  He was alert and oriented times three and his short term memory, long term memory, insight, and judgment were intact.  His providers thought he had good family and friend relationships and a history of coping with stress adequately.  Further, it appeared that the Veteran responded to therapy and treatment and there had never been a problem with substance abuse.  

In July 2008, the Veteran was alert, oriented, and cooperative.  He had a normal rate and tone in speech but there was a mildly constrictive effect.  He had a euthymic mood and his thought process was linear and goal directed.  He did not have any hallucinations, delusions, homicidal ideations, or suicidal ideations.  He did have fleeting thoughts of suicide but did not have any plans or make any attempts.  His memory, insight, concentration, and judgment were described as fair.  The Veteran himself stated his mood fluctuated and there was an increase in his nightmares (three times a week) and flashbacks.  

There was a decrease in his social activities.  The Veteran stated that group therapy had stopped and he felt better when he could attend the sessions.  He stated he mostly worried recently about his prostate problems.  




In October 2009, the VA examiner noted a history of 38 years of marriage.  The Veteran also reported group therapy helped a lot, but the medication now makes him drowsy.  The Veteran did not have any friends that he saw on a regular basis.  He used to enjoy working on old cars, but stopped because he had lost interest.  He did not have a problem with substance abuse or alcohol.  He did have problems with his activities of daily living by skipping his basic hygiene for up to two days in a row.  He also did not drive far or often.  He did not do tasks at home such as cooking because he almost started a fire.  

The Veteran continued to have sleep difficulty with three to four hours sleep.  He had nightmares and flashbacks three to four times a week and daily intrusive thoughts.  He avoided anything that reminded him of Vietnam.  He had panic attacks symptoms two to three times a week and hypervigilance and startle response problems.  He had problems with anger and irritability.  He had mild difficulty with depressed mood and decreased energy and motivation.  The depression related in part to his prostate problems.  He complained of problems with concentration and memory, which had been an ongoing problem for several years.  He stated the decreased concentration caused decreased performance on the job because he could not focus and that was why he decided to retire.  

On mental status evaluation, the Veteran was oriented but had a mildly blunted affect. His speech was spontaneous, fluent, grammatical, and free of paraphasis.  His attitude was cooperative and friendly.  He displayed problems with attention and memory, reporting he could not spell because he could not focus.  His thought process was linear and insight was demonstrated.  There were no suicidal or homicidal ideations.  

The VA examiner concluded the Veteran has moderate to severe impairment of social and occupational functioning of his PTSD.  In particular, the VA examiner noted the Veteran would likely have significant impairment in performing adequately on a job.  The Veteran was competent, however, to manage his own funds.  The GAF score was 50. 


The Veteran has submitted to VA statements from family members and friends describing their observations of the Veteran's anger and depression affecting him in areas such as his appearance.  They had also noted that he was easily startled.  Family members stated the Veteran no longer participated in family functions and he woke up screaming and he would check the doors and windows 4 to 5 times each night.  The head of a local Veterans' organization stated the Veteran used to be active, but he no longer came to the meetings.  His successor as postmaster stated that before he retired the Veteran had difficulty in completing reports and would get angry very quickly.  Between October 2006 and his retirement in December 2006, the Veteran missed 32 days of work.   

The Veteran stated he was angry and depressed all the time and he had anxiety attacks twice a week.  He had difficulties concentrating and with memory.  He also stated he has unable to feel or express emotions and he was afraid of being in crowded places.   

The Veteran testified in February 2009 that he experienced panic attacks 4 to 5 times a week, but there was no special trigger.  He did not feel safe where there were crowds and only felt safe at home.  He also felt sad.  He stated he is often frustrated and irritable.  The Veteran stated he was able to retire due to longevity, but he had planned on working longer.  He felt he had to retire, however, because an increase in PTSD symptoms reduced his concentration at work.  He stated that there are days when he and his wife did not speak to each other.  He stated that he had a casual relationship with his grown children.  

The records of several physicians, who treated the Veteran for other conditions, either make no comment regarding the Veteran's mental health, or to the extent it is commented, no problems were noted.






Analysis

From the initial grant of service connection until October 5, 2009, the Veteran had a rating of 30 percent.  Since that time, the Veteran's PTSD has been rated as 70 percent disabling. 

Reconciling the various reports into a consistent disability picture, two elements of the present disability emerge.  First, the Veteran has symptomatology that is associated with the rating criteria and symptomatology not covered in the rating criteria, but is associated with the diagnosis of posttraumatic stress disorder under the DSM-IV, which is referred to in 38 C.F.R. Part 4, § 4 .130 (rating mental disorders). And two, while there has been some fluctuation in the symptoms of posttraumatic stress disorder, a material change in the overall severity of the disorder has not been demonstrated.  In sum, since the Veteran has filed his claim for service connection for PTSD, the disability picture has remained constant and the effect of posttraumatic stress disorder more nearly approximates the criteria for a 70 percent rating than any other rating. 

As for occupational impairment, the Veteran has been retired since 2006.  There is evidence that symptoms of PTSD were a factor in the Veteran's decision to retire on the basis of longevity, although the Veteran stated that he wanted to work longer, but he could not focus on the job.  The Veteran also has a history of irritability, witnessed by family members, and he has flashbacks and nightmares about Vietnam.  There is evidence of obsessive behavior and the Veteran is hypervigilant. 
The Veteran avoids crowds and he does not participate in family events or in other social settings.  He has problems sleeping and with concentration and memory.

The Veteran's GAF scores have been consistently at 50, which reflect serious symptoms or serious impairment in social or occupational functioning, such as no friends, or unable to keep a job.

While the first VA examiner described the Veteran's PTSD as mild to moderate, the level of severity has not changed.  Overall, the symptoms of PTSD affect the Veteran occupationally and socially, including family relations and affect his thinking and mood, due to such symptoms as  obsessional rituals, panic attacks, irritability, neglect of personal appearance, and hygiene, and difficulty in establishing and maintain effective relationships, which more nearly approximate the criteria for a 70 percent rating throughout the appeal period. 

Although the Veteran has occupational and social impairment, the record does not establish the disability is manifested by any of the following symptoms listed under the General Rating Formula as symptoms of total occupational and social impairment: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name. And the Veteran's symptoms attributable to posttraumatic stress under DSM- IV are not the equivalent to total occupational and social impairment under the General Rating Formula at any time during the appeal period. Accordingly, the evidence does not support a finding that the Veteran is 100 percent disabled by PTSD. 

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.



If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is encompassed by the Rating Schedule and the Veteran does not have any symptomatology not already included in the rating criteria.  Therefore the assigned schedule rating is adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  


ORDER

From the effective date of the award of service connection, an initial rating of 70 percent, but no higher, for posttraumatic stress disorder is granted, subject to the law and regulations, governing the award on monetary benefits. 


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


